Citation Nr: 1027188	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-11 733	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for acid reflux.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for kidney cyst.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
frostbite and left foot damage associated with cold weather.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
frostbite and right foot damage associated with cold weather.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied the benefit sought on appeal.  The Veteran 
appealed that decision and the case was referred to the Board for 
appellate review.  

The Veteran testified at a hearing before an Acting Veterans Law 
Judge in April 2010.  A transcript of that hearing is of record.  

The issue of service connection for nerve damage from 
frostbite to the bilateral legs has been raised by the 
record in April 2009, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action. 

The issues of whether new and material evidence have been 
submitted to reopen the claims for entitlement to service 
connection for frostbite and bilateral foot damage associated 
with cold weather are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDING OF FACT

In April 2010 correspondence and during testimony at the April 
2010 Board hearing, the Veteran indicated that he wished to 
withdraw his appeal concerning the issues of entitlement to 
service connection for acid reflux, hypertension and kidney cyst.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for acid reflux.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009). 

2.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for hypertension.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for kidney cyst.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran first claimed entitlement to service connection for 
acid reflux, hypertension and kidney cyst in September 2006.  The 
RO issued a rating decision in January 2007 denying entitlement 
to service connection for those conditions.  The Veteran 
submitted a Notice of Disagreement (NOD) later that month.  A 
Statement of the Case (SOC) was issued in March 2007 and the 
Veteran filed a Substantive Appeal (VA Form 9) in April 2007.  

In correspondence from April 2010 the Veteran specifically 
indicated that he wished to withdraw his appeals concerning the 
issues of entitlement to service connection for acid reflux, 
hypertension and kidney cyst.  He also testified to the same at 
the Board hearing in April 2010.  Under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal which fails to allege specific 
errors of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204. 

The Veteran has properly withdrawn his appeal concerning the 
issue of entitlement to service connection for acid reflux, 
hypertension and kidney cyst, and therefore there remains no 
allegation of error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review these 
issues and they are dismissed. 


ORDER

The appeal concerning the issue of entitlement to service 
connection for acid reflux is dismissed. 

The appeal concerning the issue of entitlement to service 
connection for hypertension is dismissed. 

The appeal concerning the issue of entitlement to service 
connection for kidney cyst is dismissed. 


REMAND

The Veteran originally claimed filed his service connection 
claims for frostbite and foot damage associated with cold weather 
with regards to both his right and left feet in February 1971.  A 
March 1971 rating decision denied entitlement to service 
connection.   The Veteran was notified of that decision and of 
his appellate rights, but he did not appeal.  Accordingly, that 
decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In September 2006 the Veteran again claimed entitlement to 
service connection for frostbite and foot damage associated with 
cold weather with regards to both his right and left feet.  The 
RO denied this claim in the January 2007 rating decision and the 
Veteran properly appealed that denied.  However, in June 2008 the 
Veteran, through his representative, withdrew his appeal on those 
issues.  Under 38 C.F.R. § 20.204 withdrawal may be made by the 
appellant or by his or her authorized representative.  

The Board notes that in April 2009 the Veteran again claimed 
entitlement to service connection for frostbite and bilateral 
foot damage associated with cold weather.  A June 2009 rating 
decision denied entitlement based on failure to submit new and 
material evidence.  During the Veteran's April 2010 hearing 
before a Veterans Law Judge the Veteran indicated that he 
disagreed with that determination.  The Board views this 
statement as a timely notice of disagreement expressing the 
Veteran's desire to appeal the RO's decision.  See 38 C.F.R. 
§§ 20.200, 20.201, 2.202 (2009).  

As no Statement of the Case (SOC) has been issued on this matter 
the Board must remand this issue for the RO to issue a Statement 
of the Case and to give the Veteran an opportunity to perfect an 
appeal of such issue by submitted a timely Substantive Appeal (VA 
Form 9).  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the 
Veteran and his representative, addressing 
the issues of entitlement to service 
connection for frostbite and foot damage 
associated with cold weather with regards to 
both his right and left feet.  The Veteran 
and his representative must be advised of the 
time limit in which he may file a Substantive 
Appeal (VA Form 9).  Then, only if the appeal 
is timely perfect, should the issue be 
returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


